                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

                   Plaintiff,                                 Case No. 3:12-cv-519

        v.
                                                                     ORDER
 REX VENTURE GROUP, LLC d/b/a
 ZEEKREWARDS.COM, and PAUL BURKS,

                   Defendants.



        This matter is before the Court upon the Receiver’s original and amended motions to find
Victoriabank in contempt of the Court’s Order freezing and preserving receivership assets (Doc.
Nos. 469 and 671). A hearing was held in this matter on October 1, 2019. For the reasons stated
in open court,
        IT IS THEREFORE ORDERED that the Receiver’s Motion and Renewed Motion are
DENIED as to Victoriabank. The February 12, 2016 Freeze Order shall remain in effect for 30
days to allow the Receiver an opportunity to appeal should he wish to do so.



                                    Signed: October 1, 2019
